Citation Nr: 1106383	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to a higher initial rating for left shoulder 
impingement, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 2002 
to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a psychiatric disorder.  
In November 2010, the Veteran sent documentation showing that he 
was treated at the University of Central Oklahoma Student 
Counseling Center on four occasions in 2007.  Records of this 
treatment have not been associated with the claims file.  When VA 
is put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran claims that he has migraine headaches which were 
incurred in service.  The record shows that he was treated in 
service for migraine headache in November 2005.  He also reported 
on his August 2006 separation examination report that he had 
frequent migraines, was knocked unconscious following an airborne 
accident and that he had gone to the emergency room for 
migraines.  Following service, migraines were first diagnosed in 
2008 on VA examination.  The Veteran has testified that he was 
not treated for migraines after service until 2009 but that he 
continued to experience headaches from service on and that he 
self medicated with over the counter pain medication.  

In determining whether the duty to assist requires that a VA 
medical opinion obtained with respect to a Veteran's claim of 
entitlement to service connection, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor above, the Court has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the 
evidence of record is such that the duty to obtain a medical 
opinion is triggered in this case.

The Veteran is seeking a higher initial rating for his left 
shoulder disorder beyond 10 percent.  He was examined by VA in 
January 2008.  At his hearing before the undersigned, he stated 
that since that examination, his symptoms had worsened.  
Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2010).  
Therefore, the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the current severity 
of the Veteran's left shoulder disorder.  Such examination would 
be instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The Board notes that the Veteran was afforded a Board video 
hearing in October 2010.  However, the transcript abruptly ends 
on page 28.  Therefore, the Veteran should be afforded the 
opportunity for an additional Board hearing if he so desires.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support of 
his claim.  Specifically, in contacting the 
Veteran, the RO must request that the 
Veteran provide authorization such that the 
RO may attempt to obtain the private 
treatment records from University of 
Central Oklahoma student counseling center 
for treatment in 2007.  Based on the 
Veteran's response, the RO must attempt to 
procure copies of all records from all 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond. 
 
2.  Schedule the Veteran for an orthopedic 
examination to evaluate his left shoulder 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All indicated 
tests and studies should be accomplished.   
The examination report should include 
shoulder ranges of motion reported in 
degrees.  The examiner should report the 
point, if any, in the ranges of motion when 
pain is demonstrated.  The examiner should 
also note if there is additional limitation 
of motion due to weakened movement, excess 
fatigability, pain, incoordination or 
flare-ups.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
pain, incoordination or flare- ups.

The examiner should also note whether there 
is dislocation of the clavicle or scapula, 
nonunion of the clavicle or scapula with 
loose movement; malunion, fibrous union, 
frequent dislocation or false (flail) joint 
of the humerus.

3.  Next, have the claims file reviewed by 
the January 2008 clinician who previously 
examined the Veteran.  The examiner should 
offer an opinion with complete rationale as 
to whether it is at least as likely as not 
that the currently diagnosed migraines are 
related to the Veteran's military service.  

4.  The RO/AMC should review the 
examination reports to ensure that they 
contain all information and opinions 
requested in this remand.

5.  Then send notification to the Veteran 
regarding the insufficient hearing 
transcript of October 28, 2010, and give 
him the opportunity to request an 
additional Board hearing.  If he responds 
affirmatively, please schedule him for such 
a hearing.

6.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



